United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           July 6, 2005
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                             No. 04-30725


UNITED STATES OF AMERICA, for the Use and Benefit of BOES IRON
WORKS, INC.

                  Plaintiff - Appellee

     v.

PETE VICARI GENERAL CONTRACTOR INC; MID-CONTINENT CASUALTY CO

                  Defendants - Appellants


                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 2:00-CV-1292
                        --------------------

Before KING, Chief Judge, and DAVIS, Circuit Judge, and
ROSENTHAL,* District Judge.

PER CURIAM:**

     The judgment of the district court is affirmed for

essentially the reasons set out in the Oral Reasons for Judgment

filed April 26, 2004.

     AFFIRMED.




     *
          District Judge of the Southern District of Texas,
sitting by designation.
     **
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.